PARIENTE, Judge.
We affirm the judgment of conviction and sentence for false imprisonment and battery, rejecting defendant’s claim that the trial court abused its discretion when it refused to strike three prospective jurors for cause. However, we reverse and remand the judgment of conviction for direct criminal contempt which occurred at the time of the sentencing hearing because the trial court failed to recite the facts constituting criminal contempt in its judgment, in violation of Florida Rule of Criminal Procedure 3.830. The state concedes error. See Schenck v. State, 645 So.2d 71, 73 (Fla. 4th DCA 1994), and cases cited therein. We do not prejudge the merits of the contempt conviction.
AFFIRMED IN PART; REVERSED IN PART.
POLEN and KLEIN, JJ., concur.